        Case
         Case1:19-cv-08545-VSB
              1:19-cv-08545-VSB Document
                                 Document18-1
                                          19 Filed
                                              Filed07/23/20
                                                    07/21/20 Page
                                                              Page11ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :                    ECF CASE
VIRGINIA SUAREZ,
                                    :
                                    :
                 Plaintiff,
                                    :                    No.: 1:19-cv-08545-VSB
     v.                             :
                                    :
YOUNG ADULT INSTITUTE, INC.,        :
                                    :
                                    :
               Defendant.
                                    :
------------------------------------x

                       STIPULATION AND ORDER GOVERNING
                    THE TREATMENT OF CONFIDENTIAL MATERIAL

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Virginia Suarez

and Defendant Young Adult Institute, Inc. (“Defendant”) and collectively (the “Parties”) through

their respective counsel, that this Stipulation and Order governs the use and handling of

documents, exhibits, deposition testimony, video and audio tapes and other information and

documentation, including all copies, excerpts and summaries thereof (collectively, “Material”),

produced by any Party to another Party in connection with the above-captioned lawsuit (the

“Action”). Any Party may designate as “Confidential” any Material which it produces in response

to document requests or interrogatories served in this proceeding, or other discovery obligations

herein, when such Party in good faith believes the Material contains sensitive personal, financial,

medical, commercial, security or safety information, or contains information that is non-public,

proprietary or constitutes a trade secret relating to such Party, which would cause a financial

hardship for the producer of the information or might place the producer at a competitive

disadvantage if made public, or disclosure of which would effect the commercial or business

reputation or interests of a Party or Defendant’s current or former employees. (“Confidential
           Case
            Case1:19-cv-08545-VSB
                 1:19-cv-08545-VSB Document
                                    Document18-1
                                             19 Filed
                                                 Filed07/23/20
                                                       07/21/20 Page
                                                                 Page22ofof99




Material”). Confidential Material shall not include (1) information that at or prior to disclosure

thereof in this action is or was publicly accessible or in the public domain or which, after disclosure

thereof to the persons bound by this Order, becomes public without action on the producing party’s

part; and (2) information that was rightfully possessed by the party receiving it, and not otherwise

subject to restrictions on its disclosure, prior to its production in the proceedings of this action.

        1.      Confidential Material shall be subject to the following restrictions:

                (a)     Confidential Material shall be used only for the purpose of the Action

(including appeals, if any), and not for any other purpose whatsoever, and shall not be given,

shown, made available or communicated in any way to anyone except those to whom it is

necessary that such Material be given or shown for the purposes permitted under this paragraph 1,

as set forth in subparagraph (b) below.

                (b)     Confidential Material shall be disclosed, for the purposes set forth above,

only to:

                        (i)     the Parties, counsel of record and other counsel for the Parties in this

litigation;

                        (ii)    such employees, experts, contractors, agents and consultants

working with counsel, if any, in connection with this litigation, so long as they agree in writing to

be bound by the terms of this Stipulation and Order, by having such person sign an

acknowledgement in the form of Exhibit A of this Stipulation and Order, maintained by counsel

who discloses the Confidential Material;

                        (ii)    the litigation forums in which the Action may proceed and those

acting under their direction and control (including, but not limited to, the Court, its personnel, court

reporters, and stenographic reporters), so long as confidentiality is maintained;




                                                   2
         Case
          Case1:19-cv-08545-VSB
               1:19-cv-08545-VSB Document
                                  Document18-1
                                           19 Filed
                                               Filed07/23/20
                                                     07/21/20 Page
                                                               Page33ofof99




                       (iii)   non-party witnesses in preparation for or in pre-trial or trial

proceedings relating to the Action if, from the face of the Confidential Material, it appears that

they previously received the particular Confidential Material in question prior to the

commencement of the Action, so long as they agree in writing to be bound by the terms of this

Stipulation and Order, by having such person sign an acknowledgement in the form of Exhibit A

of this Stipulation and Order, maintained by counsel who discloses the Confidential Material; and

                       (iv)    any other person as to whom the Party producing such Confidential

Material agrees in writing to be bound by the terms of this Stipulation and Order, by having such

person sign an acknowledgement in the form of Exhibit A of this Stipulation and Order, maintained

by counsel who discloses the Confidential Material.

                (c)    The Parties will seek protection from the Court for any Confidential

Material filed with the Court or used in or disclosed at trial proceedings unless counsel for the

Party producing the Confidential Material has been given two business days’ notice of the

disclosure and has stated in writing that it has no objection to the disclosure.

               (d)     Notwithstanding any of the foregoing provisions, any Party may disclose

Confidential Material produced by it to any other individual or entity, without waiving such

confidential designation.

       2.      Each person given access to Confidential Material pursuant to the terms hereof (a

“Non-party”) shall be advised that (a) the Confidential Material is being disclosed pursuant to and

subject to the terms of this Order and may not be disclosed or used other than pursuant to the terms

hereof; and (b) that the violation of the terms of this Order (by use of the Confidential Material in

any impermissible manner) may constitute a violation of a Court order. Each Party and its

respective counsel agree to immediately notify counsel for all other Parties if it obtains knowledge




                                                  3
         Case
          Case1:19-cv-08545-VSB
               1:19-cv-08545-VSB Document
                                  Document18-1
                                           19 Filed
                                               Filed07/23/20
                                                     07/21/20 Page
                                                               Page44ofof99




or information that a Non-party is about to disclose, or has disclosed, Confidential Material to

persons who have not agreed to be bound by the provisions of this Order.

       3.      Documents not marked “Confidential” that a Party produced prior to the execution

of this Stipulation, will be treated as Confidential Material so long as the producing Party identifies

by Bates-stamp number to the other Party those documents that are to be treated as Confidential.

       4.      Confidential Material shall be designated as follows:

               (a)     In the case of documents, designation shall be made by placing the legend

“CONFIDENTIAL” on each page of any such document prior to production.

               (b)     In the case of depositions, designation of the portion of the transcript

(including exhibits) which contains Confidential Material shall be made by a statement to such

effect on the record during the course of the deposition or within two weeks after such deposition

has been transcribed. When designation of Confidential Material has been made during the course

of a deposition, the reporter attending such deposition shall thereafter place the appropriate legend

on the cover of the Confidential portions of the transcript if requested to do so by the Party making

such statement. The signatories to this Stipulation and Order may modify this procedure for any

particular deposition through agreement on the record at such deposition or within a reasonable

time after the conclusion thereof, without a further Order of the Court.

       5.      (a)     The signatories hereto may at any time, on reasonable notice not less than

two business days, move for (i) modification of this Stipulation and Order, or (ii) relief from the

provisions of this Stipulation and Order with respect to specific Material (subject to the terms of

paragraph 5(b), below).

               (b)     The Party that has not produced the Confidential Material shall not be

obligated to challenge the propriety of the designation of Material as Confidential Material at the




                                                  4
         Case
          Case1:19-cv-08545-VSB
               1:19-cv-08545-VSB Document
                                  Document18-1
                                           19 Filed
                                               Filed07/23/20
                                                     07/21/20 Page
                                                               Page55ofof99




time made, and failure to do so shall not preclude a subsequent challenge thereof. If the Party that

has not produced the Confidential Material challenges such designation, it shall send or give notice

to counsel for the other Party, and counsel for the Parties shall attempt to resolve any challenge in

good faith on an expedited and informal basis. If the challenge cannot be expeditiously and

informally resolved, any Party may, on reasonable notice not less than two business days, apply

for appropriate ruling(s) from the Court. In the event of such application, the burden will be on

the proponent of confidentiality to satisfy the standards for a protective order set out in the Federal

Rules of Civil Procedure and applicable case law.

       6.      In addition to designating documents as “Confidential,” a producing or receiving

Party may require redactions to such documents (whether the Party’s own documents or documents

produced by another Party or Non-party for use in this litigation). To the extent that a Party objects

to any such redaction, the Parties shall address that dispute subject to the provisions of this

Stipulation and Order, with the Court ultimately to decide (based on an in camera review of a non-

redacted version of each document at issue) any dispute over the need for redactions that the Parties

cannot resolve on their own.

       7.      Any reproductions, summaries, or abstracts of Confidential Material shall be

treated in the same manner as the originals.

       8.      (a)     This Stipulation and Order, insofar as it restricts the communication and use

of Confidential Material, shall continue to be binding throughout and after the conclusion of this

litigation. At the conclusion of this litigation, each Party shall return promptly to its own counsel

all Confidential Material. Similarly, a Non-party who has agreed to be bound by this Stipulation

and Order shall promptly return to the counsel who provided such Confidential Material for the

Non-party’s review all such Confidential Material in the Non-party’s possession.



                                                  5
        Case
         Case1:19-cv-08545-VSB
              1:19-cv-08545-VSB Document
                                 Document18-1
                                          19 Filed
                                              Filed07/23/20
                                                    07/21/20 Page
                                                              Page66ofof99




               (b)     Within sixty (60) calendar days after final termination of this Action,

including all appeals, each Party shall either (a) return all Confidential Material to the producing

Party (including any copies, extracts or summaries thereof or documents containing information

taken therefrom, but excluding any materials which in the judgment of counsel reflect the work

product of the recipient); or (b) destroy all such material and, upon request of the producing Party,

deliver to the producing Party a letter certifying that such destruction of Confidential Material has

occurred. Counsel for the Parties may retain any Confidential Material in their office files, but

shall otherwise be bound by the terms of this Stipulation and Order.

               (c)     Notwithstanding the return and/or destruction of any Confidential Material,

the Parties shall be bound by the terms of this Stipulation and Order.

       9.      It is expressly recognized that inadvertent production by any Party of privileged or

arguably privileged matters shall not be deemed to be either: (a) a general waiver of the attorney-

client privilege, the work product doctrine, the physician-patient privilege, or any other recognized

privilege; or (b) a specific waiver of any such privilege with respect to documents being produced

or the testimony given. Notice of any claim of privilege as to any document claimed to have been

produced inadvertently shall be given within a reasonable period of time after discovery of the

inadvertent production, and, on request by the producing Party, all inadvertently produced Material

as to which a claim of privilege or work product protection is asserted and any copies thereof shall

be returned promptly. The Parties recognize that the protection under this paragraph is stricter than

that provided for under Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure.

       10.     This Court shall retain jurisdiction of all matters pertaining to this Order, and the

Parties agree to submit to the jurisdiction of this Court for matters relating to the enforcement of

this Order.




                                                 6
          Case
           Case1:19-cv-08545-VSB
                1:19-cv-08545-VSB Document
                                   Document18-1
                                            19 Filed
                                                Filed07/23/20
                                                      07/21/20 Page
                                                                Page77ofof99




         11.   The Parties agree to be bound by the terms of this Order pending its entry by the

Court, or pending the entry of an alternative thereto which is satisfactory to all the parties.

         12.   This Order may be executed in one or more counterparts, each of which will be

deemed an original, but which collectively will constitute one and the same instrument. Signed

facsimile or e-mail copies will be acceptable as an original.


Dated: New York, New York                              Dated: New York, New York
       July ___, 2020                                         July ___, 2020


   LIPSKY LOWE LLP                                     CLIFTON BUDD & DEMARIA, LLP



   By:                                                 By:
        Christopher H. Lowe                                 Daniel C. Moreland
   420 Lexington Avenue, Suite 1830                    350 Fifth Avenue, Suite 6110
   New York, NY 10170-1830                             New York, New York 10118
   Phone: 212.392.4772                                 Phone: 212.687.7410
   Fax: 212.444.1030                                   dcmoreland@cbdm.com
   chris@lipskylowe.com
                                                       Attorneys for Defendant
   Attorneys for Plaintiff




Dated: New York, New York
             23 2020
       July ____,


SO ORDERED:



_____________________________________
    The Honorable Vernon S. Broderick
    United States District Judge
                                 7/23/2020




                                                  7
          Case
           Case1:19-cv-08545-VSB
                1:19-cv-08545-VSB Document
                                   Document18-1
                                            19 Filed
                                                Filed07/23/20
                                                      07/21/20 Page
                                                                Page88ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
VIRGINIA SUAREZ,
                                                                         ECF Case No. 1:19-cv-08545-VSB
                          Plaintiff,

        v.

YOUNG ADULT INSTITUTE, INC.,

                          Defendant.
-------------------------------------------------------------------- x


                             AGREEMENT TO BE BOUND BY
                   STIPULATION AND ORDER GOVERNING THE TREATMENT OF
                                 CONFIDENTIAL MATERIAL

I, ___________________________________ , declare as follows:

        1.       I have read and am familiar with the terms of the Stipulation and Order Governing

the Treatment of Confidential Material (“Stipulation”) on the above-captioned case governing

disclosure of Information designated as confidential.

        2.       I have been instructed by counsel for ____________________ that any Information

designated as “Confidential Information” other than my own records shall be kept confidential and

used only in the preparation of this matter for trial and any other pre-trial proceedings in this case

and that I may not disclose, convey, publish, or duplicate any Confidential Information other than

under the limited conditions permitted in the Stipulation.

        3.       I agree to abide by all the terms of the Stipulation and will not reveal or otherwise

communicate to anyone any confidential information disclosed to me pursuant thereto except in

accordance with the terms of the Stipulation. I agree not to use any Confidential Information for

any purpose other than the litigation of the above captioned matter.
         Case
          Case1:19-cv-08545-VSB
               1:19-cv-08545-VSB Document
                                  Document18-1
                                           19 Filed
                                               Filed07/23/20
                                                     07/21/20 Page
                                                               Page99ofof99




        4.      I agree to return to producing counsel any and all documentation delivered to me

under the terms of the Stipulation and all copies thereof and to destroy any notes in my possession

containing any Confidential Information, or references or summaries thereof, covered by the terms

of this Stipulation.

        5.      I acknowledge that the Stipulation is binding on me. I consent to the personal

jurisdiction of the above captioned Court for the purpose of determining whether I have complied

with this Stipulation, and, if I have not complied, whether to impose sanctions and/or attorneys’

fees and costs as the Court may, after notion and an opportunity to be heard, deem appropriate.

                I declare under penalty of perjury under the laws of the State of New York that the

foregoing is true and correct.

Executed this __ day of _________ 20____, at _____________________

                                           Signature


                                           Printed Name


                                           Address




                                                 9
